Exhibit 10.3
FIRSTMERIT CORPORATION
EXECUTIVE CASH ANNUAL INCENTIVE PLAN
Amended and Restated April, 2011

I.   TERM OF THE PLAN       The FirstMerit Corporation Executive Cash Annual
Incentive Plan (the “Plan”) is effective beginning January 1, 2011, and will
remain in effect until revised or terminated by the Compensation Committee of
the Board of Directors of FirstMerit Corporation (“FirstMerit”).   II.   PLAN
OBJECTIVES       FirstMerit is making available to eligible executive officers
of FirstMerit and its subsidiaries, through this Plan, compensation designated
to foster superior financial results by encouraging executive officers to meet
or exceed stated goals. The objectives of the Plan are to:

  1.   Foster superior financial results, producing a financial benefit to
FirstMerit and its shareholders;     2.   Motivate and reward executives for the
achievement of superior financial and personal performance ;     3.   Balance
risk and financial rewards;     4.   Retain key executive talent in order to
achieve stated financial objectives and continue long-term growth of FirstMerit;
and     5.   Provide a competitive total cash compensation incentive
opportunity.

III.   ELIGIBILITY       All employee members of the Executive Committee of
officers and certain other employees approved by the Compensation Committee are
eligible to participate in the Plan (“Participants”).   IV.   PLAN ELEMENTS    
  For each Participant, payments will be based on corporate and/or individual
performance with minimum performance thresholds that must be exceeded in order
to receive compensation under the Plan. Individual awards will be based on
corporate and individual performance factors determined by an assessment of the
level of achievement of pre-established individual and corporate goals.      
Each year in the first quarter of the calendar year (or, for 2011, upon adoption
of the Plan): (i) the Chief Executive Officer will determine individual
performance goals for each Participant; and (ii) the Compensation Committee of
the Board of Directors, taking

 



--------------------------------------------------------------------------------



 



into consideration recommendations by the Chief Executive Officer, will
determine the annual corporate scorecard for assessing corporate performance.
The corporate scorecard will include: (1) comprehensive financial, risk and
strategic internal goals; and (ii) relative external peer comparison goals. The
Chief Executive Officer, and the Compensation Committee, as the case may be,
shall identify goals relating to one or several of the following corporate
performance measures:

  1.   Revenue     2.   Net earnings or net income (before or after taxes);    
3.   Earnings per share;     4.   Deposit or asset growth;     5.   Net
operating income;     6.   Return measures (including return on assets and
equity);     7.   Fee income;     8.   Earnings before or after taxes, interest,
depreciation and/or amortization;     9.   Interest spread;     10.  
Productivity ratios;     11.   Share price (including, but not limited to,
growth measures and total shareholder return);     12.   Expense targets;    
13.   Credit quality;     14.   Efficiency ratio;     15.   Market share;    
16.   Customer satisfaction; and     17.   NIACC (net income after cost of
capital).     18.   Strategic objectives (including, branding, mergers and
acquisitions, succession management, dynamic market response, new product build
out, expense reduction initiatives, risk management and regulatory compliance).

The corporate performance measures included in the scorecard will have
designated performance levels aligned with the corporate business plan and
financial objectives. The Compensation Committee will then review the
established performance scorecard and determine the corporate performance factor
based on an assessment of the Company’s performance relative to the performance
scorecard and identified measures. In addition, overall performance must be at a
threshold level or better in the judgment of the Compensation Committee for a
Participant to receive any payment.
The individual performance factor will be based on achievement of individual
goals and an assessment of overall individual contribution. Goals will be
aligned with performance

2



--------------------------------------------------------------------------------



 



results for the applicable Participant’s area. To be eligible for any payment
(either corporate or individual), the executive must achieve at a minimum on
his/her annual performance evaluation a “Meets Standards” rating.
A Participant’s final award will be based on both the corporate and individual
performance factors. The weighting between the corporate performance factor and
the individual performance factor, as well as the percentage amounts of base
salary to be paid for the attainment of all factors, is subject to the approval
of the Compensation Committee.
Factors and payment of percentage amounts of year end base salary for the Chief
Executive Officer will be determined by the Compensation Committee, subject to
approval by the independent members of the full Board of Directors, with the
Chief Executive Officer abstaining from discussion and voting.
For purpose of determining the amount of bonus, the base salary will be the
annualized base salary of the Participant on the last day of the applicable
calendar year, adjusted to reflect the Participant’s tenure with the Company
during the year.
The accrual for Plan incentive payments will be established in accordance with
generally accepted accounting principles.
Notwithstanding anything else in this Section IV or elsewhere in the Plan, in
its sole discretion, the Compensation Committee may adjust any one or more award
amounts before or after the calendar year end, change goals or waive any
requirements for awards pursuant to the Plan.

V.   PAYMENTS       Subject to applicable withholding, payments under the Plan
are based on the corporate and individual performance factors and/or line of
business results for each calendar year and will be made by March 15 of the
following calendar year upon approval by the Compensation Committee and, with
respect to the Chief Executive Officer, the independent members of the full
Board of Directors.   VI.   NEWLY HIRED, TRANSFERRED, PROMOTED AND TERMINATED
PARTICIPANTS       If a Participant is transferred or promoted or becomes
totally disabled in accordance with the Company’s long-term disability plan
before the last day of the calendar year, the Participant will be eligible to
receive payment under the Plan only if: (i) the Participant is employed on the
last day of the calendar year; (ii) the Participant remains employed through the
payment date; and (iii) the stated threshold goals have been achieved by the
last day of the calendar year, as such goals may be revised for the individual
based upon a change in position. Payments will be prorated based upon the tenure
of the Participant in the eligible position. Newly hired eligible Plan
Participants may receive a prorated incentive payout based on their tenure
during the Plan year or a predetermined payout amount agreed upon as part of
their initial employment terms.

3



--------------------------------------------------------------------------------



 



    If the Participant’s employment is terminated before the payment date for
any reason other than retirement, the Participant will not be eligible for any
payment under the Plan regardless of employment status on the last day of the
calendar year.       If the Participant retires (as retirement is defined under
the FirstMerit benefit plan providing for the earliest possible retirement)
effective before the end of the calendar year, the Participant will not be
entitled to payment under the Plan. If the Participant retires effective at any
time after the end of the calendar year, but before the payment date, the
retiring Participant will be entitled to payment in accordance with the terms of
the Plan.       If a Participant dies before the end of the calendar year,
neither the Participant nor their estate will be eligible to receive any payment
under the Plan. If a Participant dies after the end of the calendar year, but
before the payment date, the Participant, through their estate, will be eligible
to receive payment of an award amount under the Plan.       FirstMerit reserves
the right to withhold or decrease payments to any Participant under the Plan
based on a Participant’s violation of any of FirstMerit’s policies and
procedures or failure to achieve at minimum “Meets Standards” on the annual
performance evaluation, as approved by the Compensation Committee.   VII.  
OTHER EMPLOYEE BENEFITS       Benefits to Participants under other benefit plans
will not be affected by payments under this Plan to the extent benefits under
the other plans are based upon base salary, but will be affected by payments
under this Plan to the extent benefits under the other plans are based upon Form
W-2 earnings. FirstMerit retains the right to amend, cancel or change any other
benefit plans.   VIII.   AMENDMENT AND ADMINISTRATION OF THE PLAN       The Plan
may be terminated or amended by the recommendation of the Compensation
Committee, subject to the approval of the Board of Directors. Any question of
interpretation of the Plan will be determined by the Compensation Committee and
its determinations or final, binding and non-appealable. The Executive Vice
President of Human Resources and the Manager of Compensation are responsible for
administering the Plan in accordance with the terms of the Plan and the goals
and payments determined annually by the recommendation of the Compensation
Committee and approval of the Board of Directors.

4